



EXHIBIT 10.2






AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT


This AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of June 30, 2016, by and among (a) AARON’S, INC., a Georgia corporation
(together with its successors and assigns, the “Company”) and AARON INVESTMENT
COMPANY, a Delaware corporation (together with its successors and assigns, “AIC”
and together with the Company, collectively, the “Issuers”), and (b) each of the
Persons holding one or more Notes (as defined below) on the Third Amendment
Effective Date (as defined below) (collectively, the “Noteholders”), with
respect to that certain Note Purchase Agreement, dated as of April 14, 2014, as
amended by that certain Amendment No. 1 to Note Purchase Agreement, dated as of
December 9, 2014, and that certain Amendment No. 2 to Note Purchase Agreement,
dated as of September 21, 2015 (as so amended and in effect immediately prior to
giving effect to this Agreement, the “Current Note Purchase Agreement” and, as
amended pursuant to this Agreement and as may be further amended, restated or
otherwise modified from time to time, the “Note Purchase Agreement”), by and
among the Issuers and each of the Noteholders. Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Current
Note Purchase Agreement.
RECITALS:
A.    The Issuers and Noteholders are parties to the Current Note Purchase
Agreement, pursuant to which the Issuers issued and sold an aggregate principal
amount of $225,000,000 of their 4.75% Series A Senior Notes due April 14, 2021
(the “Notes”) to the Noteholders;
B.    The Noteholders are the holders of all outstanding Notes; and
C.    The Issuers have requested, and the Noteholders have agreed to, certain
amendments and modifications to the provisions of the Current Note Purchase
Agreement, in connection with the proposed amendment to the Dent-A-Med Credit
Agreement, subject to the terms and conditions set forth herein.
AGREEMENT:
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Issuers and the Noteholders agree as
follows:
1.
AMENDMENTS TO CURRENT NOTE PURCHASE AGREEMENT.

Subject to the satisfaction of the conditions set forth in Section 3 hereof, the
Current Note Purchase Agreement is hereby amended by this Agreement as follows:
1.1.
Indebtedness.

Paragraph 6C(l) of the Current Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:





--------------------------------------------------------------------------------




“(l)    secured Indebtedness in an aggregate principal amount not to exceed
(including any such Indebtedness resulting from any exercise of any incremental
facility provisions) $110,000,000 under the Dent-A-Med Credit Agreement, as may
be amended and otherwise modified, so long as the terms of such facility are not
amended to be more restrictive than those in effect on the Third Amendment
Effective Date or in a manner that would be materially adverse to the holders of
the Notes and all Indebtedness incurred thereunder remains non-recourse to the
Company or any of its Subsidiaries (other than the Dent-A-Med Entities); and”
1.2.
Amendment and Restatement of the Definition of “Dent-A-Med Credit Agreement”.

The definition of “Dent-A-Med Credit Agreement” set forth in paragraph 10B of
the Current Note Purchase Agreement is hereby amended and restated in its
entirety to read as follows:


“Dent-A-Med Credit Agreement” means that certain Loan and Security Agreement
dated as of May 18, 2011 by and among the Dent-A-Med Entities, as co-borrowers,
the lenders party thereto and Wells Fargo Bank, N.A. (as successor by merger to
Wells Fargo Preferred Capital, Inc.), as agent for the lenders thereunder as in
effect on the Third Amendment Effective Date.


1.3.
Addition of the Definition of “Third Amendment Effective Date”.

The definition of “Third Amendment Effective Date” is hereby added to paragraph
10B of the Current Note Purchase Agreement in its proper alphabetical order to
read in its entirety as follows:


“Third Amendment Effective Date” means June 30, 2016.


2.
WARRANTIES AND REPRESENTATIONS.

To induce the Noteholders to enter into this Agreement, each of the Issuers
represents and warrants to each of the Noteholders that as of the Third
Amendment Effective Date:
2.1.
Corporate and Other Organization and Authority.

(a)    Each Issuer is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or limited
liability company and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(b)    Each of the Issuers has the requisite organizational power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and under the Note Purchase Agreement.


2



--------------------------------------------------------------------------------




2.2.
Authorization, etc.

This Agreement has been duly authorized by all necessary corporate or limited
liability company action on the part of the Issuers, as applicable. Each of this
Agreement and the Note Purchase Agreement constitutes a legal, valid and binding
obligation of each Issuer, enforceable, in each case, against such Issuer in
accordance with its terms, except as such enforceability may be limited by:
(a)    applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(b)    general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
2.3.
No Conflicts, etc.

The execution and delivery by each Issuer of this Agreement and the performance
by such Issuer of its obligations under each of this Agreement and the Note
Purchase Agreement do not conflict with, result in any breach in any of the
provisions of, constitute a default under, violate or result in the creation of
any Lien upon any property of such Issuer under the provisions of:
(a)    any charter document, constitutive document, agreement with shareholders
or members, bylaws or any other organizational or governing agreement of such
Issuer;
(b)    any agreement, instrument or conveyance by which such Issuer or any of
its Subsidiaries or any of their respective properties may be bound or affected;
or
(c)    any statute, rule or regulation or any order, judgment or award of any
court, tribunal or arbitrator by which such Issuer or any of its Subsidiaries or
any of their respective properties may be bound or affected.
2.4.
Governmental Consent.

The execution and delivery by the Issuers of this Agreement and the performance
by the Issuers of their respective obligations hereunder and under the Note
Purchase Agreement do not require any consents, approvals or authorizations of,
or filings, registrations or qualifications with, any Governmental Authority on
the part of any Issuer.
2.5.
No Defaults.

No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.
2.6.    Representations in Note Purchase Agreement.


3



--------------------------------------------------------------------------------




After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement are true and correct in all material
respects as of the Third Amendment Effective Date.
3.
CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

The amendment of the Current Note Purchase Agreement as set forth in this
Agreement shall become effective as of the date first written above (the “Third
Amendment Effective Date”), provided that each of the following conditions shall
have been satisfied:
(a)     the Noteholders shall have received a fully executed copy of this
Agreement executed by the Issuers and the Noteholders;
(b)     the Noteholders shall have received a fully executed copy of the
Reaffirmation of Guarantee attached hereto as Exhibit A executed by the
Subsidiary Guarantors;
(c)    the representations and warranties set forth in Section 2 of this
Agreement shall be true and correct on such date;
(d)    the Noteholders shall have received fully executed copies of the
following:
(i)     that certain Amendment No. 3 to Note Purchase Agreement, dated as of the
Third Amendment Effective Date, by and among, inter alios, the Company, AIC, and
the MetLife Parties,
(ii)     that certain Amendment No. 6 to Note Purchase Agreement, dated as of
the Third Amendment Effective Date, by and among, inter alios, the Company, AIC
and the Existing Noteholders,
(iii)     that certain Third Amendment to Credit Agreement, dated as of the
Third Amendment Effective Date (the “Credit Agreement Amendment”), by and among,
inter alios, the Company, SunTrust Bank, acting as Administrative Agent (the
“Administrative Agent”) and in certain other capacities, and each of the lenders
party thereto,
(iv)     that certain Fourth Amendment to Loan Facility Agreement, dated as of
the Third Amendment Effective Date (the “Loan Facility Amendment”), by and
among, inter alios, the Company, SunTrust and the other financial institutions
party thereto, and
(v)     that certain Twelfth Amendment to Loan and Security Agreement, dated as
of the Third Amendment Effective Date, by and among the Dent-A-Med Entities, as
co-borrowers, the lenders party thereto and Wells Fargo Bank, N.A. (as successor
by merger to Wells Fargo Preferred Capital, Inc.), as agent for the lenders
thereunder,
and each of the amendments referred to in the foregoing clauses (i) to (v),
inclusive, shall be in form and substance reasonably satisfactory to the
Noteholders and shall have become effective prior to or concurrent with the
effectiveness of this Agreement; and


4



--------------------------------------------------------------------------------




(e)    the Company shall have paid all reasonable fees, charges and
disbursements of counsel to the Noteholders incurred in connection with this
Agreement and the transactions contemplated hereby.
4.
MISCELLANEOUS.

4.1.
Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
4.2.
Duplicate Originals; Electronic Signature.

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.
4.3.
Waiver and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.
4.4.
Costs and Expenses.

Whether or not the amendments contemplated by this Agreement become effective,
each of the Issuers confirms its obligation under paragraph 11B of the Note
Purchase Agreement and agrees that, on the Third Amendment Effective Date (or if
an invoice is delivered subsequent to the Third Amendment Effective Date or if
such amendments do not become effective, promptly after receiving any statement
or invoice therefor), it will pay all costs and expenses of the Noteholders
relating to this Agreement, including, but not limited to, the statement for
reasonable fees and disbursements of the Noteholders’ special counsel presented
to the Company on the Third Amendment Effective Date. The Issuers will also
promptly pay, upon receipt thereof, each additional statement for reasonable
fees and disbursements of the Noteholders’ special counsel rendered after the
Third Amendment Effective Date in connection with this Agreement.


5



--------------------------------------------------------------------------------




4.5.
Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.
4.6.
Survival.

All warranties, representations, certifications and covenants made by the
Issuers in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.
4.7.
Part of Current Note Purchase Agreement; Future References, etc.

This Agreement shall be deemed to be, and is, a Financing Document. This
Agreement shall be construed in connection with and as a part of the Note
Purchase Agreement and, except as expressly amended by this Agreement, all
terms, conditions and covenants contained in the Current Note Purchase Agreement
are hereby ratified and shall be and remain in full force and effect. Any and
all notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Agreement may refer to the Current Note
Purchase Agreement without making specific reference to this Agreement, but
nevertheless all such references shall include this Agreement, unless the
context otherwise requires.
4.8.
Affirmation of Obligations under Current Note Purchase Agreement and Notes; No
Novation.

Anything contained herein to the contrary notwithstanding, this Agreement is not
intended to and shall not serve to effect a novation of the obligations under
the Current Note Purchase Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Current Note
Purchase Agreement, as amended by this Agreement, and the Notes. The Issuers
hereby acknowledge and affirm all of their respective obligations under the
terms of the Current Note Purchase Agreement and the Notes. The execution,
delivery and effectiveness of this Agreement shall not be deemed, except as
expressly provided herein, (a) to operate as a waiver of any right, power or
remedy of any of the Noteholders under the Current Note Purchase Agreement or
the Notes, nor constitute a waiver or amendment of any provision thereunder, or
(b) to prejudice any rights which any Noteholder now has or may have in the
future under or in connection with the Note Purchase Agreement or the Notes or
under applicable law.


[Remainder of page intentionally left blank. Next page is signature page.]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 3
to Note Purchase Agreement to be executed on its behalf by a duly authorized
officer or agent thereof.


 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
ISSUERS:
 
 
 
 
 
 
 
 
AARON'S, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven A. Michaels
 
 
 
Name:
Steven A. Michaels
 
 
 
Title:
Chief Financial Officer and
 
 
 
 
President, Strategic Operations
 
 
 
 
 
 
 
 
AARON INVESTMENT COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Steven A. Michaels
 
 
 
Name:
Steven A. Michaels
 
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






Accepted and Agreed:
 
 
 
 
 
 
 
 
The foregoing Agreement is hereby accepted as of the date first above written.
 
 
 
 
 
 
 
 
 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
LIBERTY NATIONAL LIFE INSURANCE COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 












--------------------------------------------------------------------------------




FARMERS INSURANCE EXCHANGE
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
WILLIAM PENN LIFE INSURANCE COMPANY
OF NEW YORK
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
FARMERS NEW WORLD LIFE INSURANCE COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 












--------------------------------------------------------------------------------




ZURICH AMERICAN INSURANCE COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
MID CENTURY INSURANCE COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
AMERICAN INCOME LIFE INSURANCE COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 








--------------------------------------------------------------------------------




GLOBE LIFE AND ACCIDENT INSURANCE
COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
FAMILY HERITAGE LIFE INSURANCE
COMPANY OF AMERICA
 
 
 
 
 
By:
Prudential Private Placement Investors, L.P.,
 
 
 
as Investment Advisor
 
 
 
 
 
 
 
 
By:
Prudential Private Placement Investors, Inc.,
 
 
 
as its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ashley Dexter
 
 
 
Name:
Ashley Dexter
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT A


Reaffirmation of Guarantee


Dated: June 30, 2016


Reference is made to that certain Note Purchase Agreement, dated as of April 14,
2014, as amended by that certain Amendment No. 1 to Note Purchase Agreement,
dated as of December 9, 2014, and that certain Amendment No. 2 to Note Purchase
Agreement, dated as of September 21, 2015 (as so amended, the “Current Note
Purchase Agreement”), by and among Aaron’s, Inc., a Georgia corporation
(together with its successors and assigns, the “Company”), and Aaron Investment
Company, a Delaware corporation (together with its successors and assigns,
“AIC”, and together with the Company, collectively, the “Issuers”), and each of
the Persons holdings one or more of the Company’s 4.75% Series A Senior Notes
due April 14, 2021 (the “Notes”) on the date hereof (collectively, the
“Noteholders”). The Current Note Purchase Agreement is being amended pursuant to
the terms of that certain Amendment No. 3 to Note Purchase Agreement, of even
date herewith (the “Amendment Agreement”; and the Current Note Purchase
Agreement, as amended by the Amendment Agreement, shall hereinafter be referred
to as the “Amended NPA”). Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Amended NPA.


Each of the undersigned Subsidiaries (each a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”) is a party to that certain Subsidiary
Guarantee Agreement, dated as of April 14, 2014 (the “Subsidiary Guarantee
Agreement”). Each of the Subsidiary Guarantors hereby (i) acknowledges receipt
of a copy of the Amendment Agreement, (ii) consents to the Issuers’ execution
and delivery of the Amendment Agreement, (iii) acknowledges and affirms that
nothing contained in the Amendment Agreement shall modify in any respect
whatsoever its obligations under the Subsidiary Guarantee Agreement and
reaffirms that the Subsidiary Guarantee Agreement shall remain in full force and
effect, and (iv) acknowledges and agrees that, for the avoidance of doubt,
Guaranteed Obligations (as such term is defined in the Subsidiary Guarantee
Agreement) include obligations in respect of the Amended NPA. Although each of
the Subsidiary Guarantors has been informed of the matters set forth herein and
has acknowledged and agreed to the same, each Subsidiary Guarantor understands
that the Noteholders have no obligation to inform any Subsidiary Guarantor of
such matters in the future or to seek any Subsidiary Guarantor’s acknowledgment
or agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.




[Remainder of page intentionally left blank; next page is signature page.]







--------------------------------------------------------------------------------







 
 
 
SUBSIDIARY GUARANTORS:
 
 
 
 
 
 
 
 
AARON'S PRODUCTION COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Robert W. Kamerschen
 
 
 
Name:
Robert W. Kamerschen
 
 
 
Title:
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
99LTO, LLC
 
 
 
By Aaron's, Inc., as sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Steven A. Michaels
 
 
 
Name:
Steven A. Michaels
 
 
 
Title:
Chief Financial Officer and
 
 
 
 
President, Strategic Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
AARON’S LOGISTICS, LLC
 
 
 
By Aaron's, Inc., as sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Steven A. Michaels
 
 
 
Name:
Steven A. Michaels
 
 
 
Title:
Chief Financial Officer and
 
 
 
 
President, Strategic Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
AARON’S STRATEGIC SERVICES, LLC
 
 
 
By Aaron's, Inc., as sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Steven A. Michaels
 
 
 
Name:
Steven A. Michaels
 
 
 
Title:
Chief Financial Officer and
 
 
 
 
President, Strategic Operations
 
 
 
 
 








--------------------------------------------------------------------------------




 
 
 
AARON'S PROCUREMENT
 
 
 
COMPANY, LLC
 
 
 
 
 
 
 
 
By:
/s/ Steven A. Michaels
 
 
 
Name:
Steven A. Michaels
 
 
 
Title:
Chief Financial Officer and
 
 
 
 
President, Strategic Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
PROGRESSIVE FINANCE HOLDINGS,
 
 
 
LLC
 
 
 
 
 
 
 
 
By:
/s/ Ryan K. Woodley
 
 
 
Name:
Ryan K. Woodley
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





 
 
 
Prog Finance Arizona, LLC
 
 
 
Prog Finance California, LLC
 
 
 
Prog Finance Florida, LLC
 
 
 
Prog Finance Georgia, LLC
 
 
 
Prog Finance Illinois, LLC
 
 
 
Prog Finance Michigan, LLC
 
 
 
Prog Finance New York, LLC
 
 
 
Prog Finance Ohio, LLC
 
 
 
Prog Finance Texas, LLC
 
 
 
Prog Finance Mid-West, LLC
 
 
 
Prog Finance North-East, LLC
 
 
 
Prog Finance South-East, LLC
 
 
 
Prog Finance West, LLC
 
 
 
NPRTO Arizona, LLC
 
 
 
NPRTO California, LLC
 
 
 
NPRTO Florida, LLC
 
 
 
NPRTO Georgia, LLC
 
 
 
NPRTO Illinois, LLC
 
 
 
NPRTO Michigan, LLC
 
 
 
NPRTO New York, LLC
 
 
 
NPRTO Ohio, LLC
 
 
 
NPRTO Texas, LLC
 
 
 
NPRTO Mid-West, LLC
 
 
 
NPRTO North-East, LLC
 
 
 
NPRTO South-East, LLC
 
 
 
NPRTO West, LLC,
 
 
 
 
 
 
 
 
By:
PROG LEASING, LLC, Sole
 
 
 
 
Manager
 
 
 
 
 
 
 
 
By:
PROGRESSIVE FINANCE
 
 
 
 
HOLDINGS, LLC, Sole Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ryan K. Woodley
 
 
 
Name:
Ryan K. Woodley
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 








--------------------------------------------------------------------------------






 
 
 
PANGO LLC
 
 
 
 
 
 
 
 
By:
PROGRESSIVE FINANCE
 
 
 
 
HOLDINGS, LLC, Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Ryan K. Woodley
 
 
 
Name:
Ryan K. Woodley
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
PROG LEASING, LLC
 
 
 
 
 
 
 
 
By:
PROGRESSIVE FINANCE
 
 
 
 
HOLDINGS, LLC, Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Ryan K. Woodley
 
 
 
Name:
Ryan K. Woodley
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








